Title: French Loan Certificate, [29 February 1780]
From: Franklin, Benjamin
To: 


[February 29, 1780]
No 5.  Pour 750, 000 livres.
Nous Benjamin Franklin Ministre Plenipotentiaire des ETATSUNIS de l’Amerique Septentrionale, en vertu du pouvoir dont nous sommes revetus par le CONGRES desdits Etats, promettons en son nom et solidairement pour lesdits Treize ETATS-UNIS, faire payer & rembourser au Tresor Royal de sa Majesté tres chretienne le premier Janvier mil sept cent quatre-vingt huit au domicile de M. Grand, Banquier a Paris, la somme de sept cent cinquante mille livres, argent de France, avec les interets a raison de cinq pour cent, l’an, valeur reçu comptant, a Paris, ce 29 Fevrier 1780
B Franklin
